Citation Nr: 0300562	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

J.A. Juarbe-Ortiz, M.D.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to 
October 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  This claim was first before the 
Board in August 1999.  It was remanded for further 
evidentiary development, to include a period of 
observation and evaluation, and an examination with an 
opinion regarding the relative impact of the veteran's 
service connected psychiatric disorder as opposed to his 
non-service connected disorders.

On September 19, 2001, the Board denied the veteran a 
disability evaluation in excess of 50 percent for 
schizophrenia.  He appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(Court).

In a March 2002 order, the Court granted the parties' 
Joint Motion to vacate and remand the Board's September 
2001, decision.  Pursuant to the actions requested in the 
Joint Motion, the issue of entitlement to an increased 
rating for schizophrenia was remanded to the Board for 
additional development and readjudication consistent with 
the directives contained therein.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran failed to cooperate in a scheduled 
examination and period of observation and evaluation in 
September 1999.

3.  The veteran's service-connected paranoid schizophrenia 
is manifested by isolation, anger, flat affect, poor 
insight, hostile and depressed mood.

4.  The veteran's Global Assessment of Functioning (GAF) 
Scale scores have been predominantly 50 or higher.

5.  The service-connected schizophrenia does not result in 
occupational and social impairment with deficiencies in 
most areas due to symptoms such as suicidal ideation; 
obsessional rituals; illogical, obscure or irrelevant 
speech; near continuous panic or depression; impaired 
impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty adapting to 
stressful circumstances.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for 
schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the January 1999 
supplemental statement of the case; the August 1997 remand 
from the Board; an August 1999 development letter; the 
March 2001 development letter; and the June 2001 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file and 
there are numerous medical records in the file.  It does 
not appear that there are any additional pertinent 
treatment records to be requested or obtained.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  He was given 
the opportunity to appear and testify before a RO hearing 
officer to advance any and all arguments in favor of his 
claim.  The veteran has not identified additional relevant 
evidence that has not already been sought and associated 
with the claims file.  The Board does not know of any 
additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in May 1997, August 1998, September 1998 and 
September 1999.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  The September 1999 VA 
examination was attempted pursuant to the Board's August 
1999 remand, and in accordance with the specific 
instructions contained in that remand.  The purpose of 
this examination was to evaluate the veteran during a 
period of observation and evaluation at a VA medical 
facility in order to differentiate between the disability 
attributable to his service connected schizophrenia and 
that attributable to non-service connected disorders.  

Regulations provide that, when a claimant fails to report 
for an examination scheduled in conjunction with a claim 
for increase, the claim shall be denied.  It further 
provides that for the purposes of this section, the terms 
"examination" and "reexamination" include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655.  In Olson v. Principi, 3 Vet. App. 480 (1992), the 
Court held that the veteran must be prepared to meet his 
obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to 
the Secretary all medical evidence supporting his claim.  
See also 38 C.F.R. § 3.327 (2002).  

The veteran has failed to cooperate in a period of 
observation and evaluation ordered by the August 1999 
Board remand.  The veteran has submitted statements to the 
effect that he is incapable of staying at the VA hospital 
because he feels confined.  He has complained that his 
accommodations were dirty, and that he was not allowed to 
smoke.  The Board does not find his arguments convincing.  
There is no other indication of hospitalization that could 
be used.  It does not appear that further examination 
would be helpful.  Based on these particular facts, 
therefore, there is no further action which must be 
undertaken to comply with the provisions of the VCAA and 
the claim will instead be decided based on the evidence of 
record.

The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  Thus, further 
remand would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding 
his claim on the merits, because he has been told what the 
requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence 
meeting those requirements.  He has had the assistance of 
the RO to develop every possible source of evidence or 
information that might substantiate his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under the rating formula, for schizophrenia, a 50 percent 
evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD where the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical; obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted where the veteran 
exhibits total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2002).

As noted in the August 1999 Board remand, the veteran 
underwent VA examination in May 1997.  At that time the 
veteran reported that sometimes he lives with his 
girlfriend, but that when they have a disagreement he 
leaves and lives with his mother.  He reported that he 
takes Trilafon, however it was noted that a check of the 
computer showed that the prescription was from 1995, which 
was also the last time he had been seen at the mental 
hygiene clinic.  He was questioned about this and stated 
that he still takes Trilafon, even though the pills are 
outdated.

He complained of having a lot of anger inside and 
reporting that he used to hurt himself physically.  He 
stated that he did not have any respect for the lives of 
other people.  He reported that he thought he would be 
able to kill someone else and sleep without any problems.  
He seemed to boast about his homicidal threats, which had 
been mostly against women he had relationships with.  He 
was contradictory when he spoke about his need for help.  
He noted that he came to the hospital seeking admission 
because he felt suicidal, but then requested discharge the 
next day against medical advice because he could not be in 
a restricted place.  He reported that sometimes he goes 
out with his girlfriend and between them they consume over 
$125.00 in alcohol.  He spoke angrily about everything and 
everybody, projecting his problems onto others.

Objective findings showed he was adequately dressed and 
groomed.  He was very well aware of the interview 
situation and was manipulative in a passive way.  He was 
quite verbose but relevant and coherent.  The content of 
his thoughts dealt mostly around his hostility towards 
others.  He spoke very ambivalently in terms of himself 
and also in relationship with others, especially women.  
He gave the impression that he was proud that he has a 
gun, and that he has threatened to kill women with it.  He 
spoke about being depressed but was not considered 
actively suicidal.  His expressions were strongly 
aggressive, and very negative.  He referred that he did 
not trust anyone.  His affect was flat.  His mood was 
definitely angry.  He was oriented times three.  His 
memory was adequate.  His intellectual functioning was 
maintained.  Judgment was fair, but insight, despite the 
knowledge that he says he has in terms of his condition, 
was very superficial and poor.  Axis I diagnosis was 
schizophrenic disorder, undifferentiated type and alcohol 
abuse.  Axis II diagnosis was borderline personality with 
passive aggressive and some antisocial features.  GAF was 
estimated to be 50-60.

At a hearing conducted in July 1998,  Dr. Jose Arturo 
Juarbe-Ortiz presented testimony on behalf of the veteran.  
Dr. Juarbe stated that he had reviewed the veteran's 
claims folder and had met with him on one occasion.  He 
reported that the veteran does not relate to anyone, not 
even his mother.  He noted that the veteran has a very 
strong dislike for women and he theorized that this was 
due to paranoia and latent homosexuality.  He stated that 
the veteran cannot be confined in the VA hospital because 
he is afraid that his latent homosexuality will be 
exposed.  Dr. Juarbe opined that the veteran was extremely 
sick and posed a danger to himself and others.  He 
rendered an opinion that the veteran's GAF was 
approximately 20-30.  He further stated that in his 
opinion the veteran would get worse.

A review of outpatient treatment records, dated from April 
1997 to July 1998 was essentially negative for treatment 
for his psychiatric condition.  He was seen in April 1997 
with complaints of depression and was prescribed Paxil.

The report of a VA examination, conducted in August 1998, 
shows the veteran complaining that his nervous condition 
was worse.  He denied the use of alcohol or drugs, 
reporting that he has not been drinking for many years, 
and that when he drinks he gets violent.  He reported 
taking Valium and Butalbital for his headaches for many 
years.  Objective findings showed he was clean and 
adequately dressed and groomed.  He was alert and oriented 
times three.  His mood was guarded and tense.  His affect 
was constricted.  His attention was good.  His 
concentration was good.  His memory was good, and his 
speech was clear and coherent.  No thought or perceptual 
disorder was elicited.  He was not hallucinating.  He was 
not suicidal or homicidal.  His insight and judgment were 
fair.  He exhibited good impulse control.  Axis I 
diagnosis was schizophrenia, residual type, Barbiturates 
dependence.  Axis II diagnosis showed mixed personality 
disorder with borderline, passive aggressive, and 
antisocial personality features.  GAF was estimated to be 
50.

A Social and Industrial Field Survey, conducted in 
September 1998 showed that the veteran has been unemployed 
since 1975 and that he takes Diazepam for his nervous 
disorder.  He reported that he hears voices, feels 
persecuted, has frequent nightmares, and has poor 
tolerance with females and children.  During the day he 
watches television and looks out from the porch.  The 
veteran's mother stated that he is always secluded in his 
room, gets upset easily, and does not trust anyone.  No 
neighbors were interviewed.

In the August 1999 Board remand of this claim it was noted 
that the report of the May 1997 VA examination concluded 
with a GAF of 60-50.  GAF (Global Assessment of 
Functioning) is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
This global assessment of functioning would include all 
factors.  It was further noted that the report indicated 
that the veteran had alcohol abuse and personality 
disorders and the doctor stated that the veteran's 
personality characteristics interfered greatly with his 
behavior.  

It was also noted that the July 1998 RO hearing testimony 
of Dr. Juarbe and the August 1998 VA psychiatric 
examination presented single GAF scores and did not 
distinguish the effects of the service-connected 
disability from those of the non service-connected 
disorders.  The Board concluded that an opinion should be 
obtained which would distinguish service-connected from 
non-service-connected disability manifestations.

The Board noted that because the rating criteria require 
evidence as to manifestations which may be episodic and 
which involve interaction with others, a thorough 
examination should be done during a period of 
hospitalization for observation and examination.  The 
Board requested very specific information regarding the 
manifestation of the veteran's service connected 
disability.

The report of a VA hospital summary, dated September 7, 
1999, shows the veteran admitted for a period of 
observation and evaluation.  It was noted that less than 
twelve hours after admission he demanded to leave the 
hospital and was discharged against medical advice.  He 
was described at discharge as alert, coherent, not 
hallucinating, delusional, suicidal, or homicidal.  He 
left before the evaluator could examine him.  A diagnosis 
of schizophrenia by history was entered, with an estimated 
GAF of 60.

Notes from this hospital stay do show a preliminary 
evaluation and history conducted.  It was noted that the 
veteran was not receiving any psychiatric medication, and 
had not had any for the prior two years.  He stated that 
he felt depressed, angry, and heard an external voice.  He 
referred suicidal and homicidal ideations against 
everybody if they bother him, with no plan or intent.  He 
stated that he could not stand humankind, and had no 
interest in associating with others.  He stated that he 
feels better alone and that he locks himself in his room.  
He denied any present use of a controlled substance.  He 
stated that he has been under psychiatric care through VA 
and that his symptoms have been under control without the 
need for medications.

Further notes from this hospital stay show he was noted to 
have good eye to eye contact.  He was noted to be 
rational, coherent and logical with no evidence of 
perceptual or thought disorder.  He was not suicidal or 
homicidal.  His mood was angry and hostile and affect was 
appropriate.  He was alert and oriented times three.  His 
memory was well preserved for all events.  Judgment and 
insight were noted to be superficial.  GAF was once again 
noted to be 60.

Also of record is a medical report from Dr. Juarbe dated 
October 2002.  Dr. Juarbe indicated the veteran's 
condition was manifested by very low tolerance levels, 
catatonic defenses (isolation) with depressed mood, 
blunted and flat affect, seclusion in his house, hostility 
and homicidal ideation mostly toward women.  He has no 
healthy interpersonal relations - always mistrustful and 
hate towards mother and the whole world.  Dr. Juarbe 
reaffirmed his opinion rendered at the July 1998 hearing 
that the veteran was chronically and severely sick 
representing a real threat to others and himself.  He had 
no healthy or industrial adaptability and was completely 
and permanently incapacitated to work.  Improvement was 
unlikely to occur and the veteran needed indefinite 
psychiatric treatment.  

In applying the rating criteria, the Board is precluded 
from considering factors which are outside of the rating 
criteria established by regulation; to do so, would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Consideration must be limited to factors that are 
"inherent" in the rating criteria and the 
characterizations of overall impairment provided by 
clinical personnel may not be disregarded.  Massey, Id.

In this regard, the rating schedule is specific as to 
manifestations that qualify for a 70 percent rating, the 
next higher rating above the current 50 percent rating.  
For the most part, the veteran does not show the 
symptomatology itemized in the schedule.

Although some of the criteria for a 50 percent rating are 
met, some are more arguable.  The veteran has in general 
had flat affect, depression, social withdrawal and 
hostility.  The clinical findings from VA examinations in 
1997 and 1998 do not otherwise show speech suggestive of 
disorders of thought or perception, panic attacks, 
difficulty understanding commands, or impairment of 
memory, judgment, or abstract thinking.  Both the 
veteran's concentration and attention were adequate as was 
his judgment.  A social and industrial survey was ordered 
in September 1998.  The survey generally noted psychiatric 
symptoms but with a level of impairment similar to what 
the veteran self-portrayed on previous examinations.

The Board notes that there is some evidence of disturbance 
of motivation and mood, as demonstrated by his depression, 
feelings of violence and social detachment.  Moreover, the 
veteran's difficulty in maintaining acceptable 
relationships with others and his appreciable social 
problems are also adequately documented.  However he 
denied or was not shown to experience paranoid delusions, 
ideas of reference, or other psychotic symptoms.  He has 
required no inpatient psychiatric treatment.  The reports 
of the 1997 and 1998 rating examinations consistently show 
that the veteran reported he is currently divorced from 
his second wife, has no children and no friends.  However, 
the veteran has some interpersonal interactions, limited 
to his mother and a girlfriend.  The veteran has been able 
to establish and maintain both relationships, albeit with 
strain.

Thus, while the criteria for 50 percent are met in some 
respects and not in others, the criteria for the next 
higher rating of 70 percent criteria certainly are not 
met.  He is not shown to have any obsessional rituals, 
which interfere with routine activities, and his speech 
has generally been clear, coherent and relevant.  He does 
not have spatial disorientation - the substantial weight 
of the evidence shows that he is alert and well oriented.  
He does not have neglect of personal appearance and 
hygiene - grooming has always been acceptable.  Although 
he may have some difficulty in adapting to stressful 
circumstances, this is more accurately described as 
disturbances in mood, namely depression, isolation, and 
irritability, as reflected in the criteria for 50 percent.  

The veteran has issues with hostility, anger and passive 
homicidal thoughts, but has so far refrained from violent 
behavior.  Although the veteran's well documented 
hostility is obviously a relevant consideration in 
evaluating the extent of psychiatric disability, it is 
only one factor and may not be given decisive effect in 
determining the outcome of the appeal without regard to 
the other relevant factors specified in the law. 

Another objective measurement of the severity of 
psychiatric debilitation is shown in the GAF scores 
recorded over the years.  Although Dr. Juarbe assigned a 
GAF of 20-30 at the veteran's hearing, as noted in the 
August 1999 remand this opinion did not differentiate 
regarding the veteran's service connected and non-service 
connected mental disorders.  Additionally, Dr. Juarbe 
reported seeing the veteran on only one occasion.  
Further, while a recent report from Dr. Juarbe opined the 
veteran was totally disabled from his mental disorder, in 
reviewing the actual clinical manifestations, they are 
consistently reflective of a 50 percent rating versus a 
higher level.  38 C.F.R. § 4.126(a) (2002) (rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination).

Although GAF Scale scores of 20-30 were reported, the 
scores recorded by VA treating personnel and compensation 
examiners appear to predominate in the range of 50 or 
higher.  The level of impairment described by those scores 
has for the most part been no more than moderate to 
serious in degree, even taking into account the one area 
in which the veteran has been conspicuously dysfunctional, 
namely, homicidal ideation.  All of the examiners who have 
assigned GAF Scale scores were fully aware of the 
veteran's violent nature but nevertheless assigned a GAF 
Scale score consistent with no more than moderate to 
serious overall psychiatric impairment.

The Board notes that, the veteran was found to have 
significant personality disorder and alcohol dependence in 
addition to symptoms of schizophrenia.  Neither of these 
conditions is service-connected, but, according to the 
evidence, cause some level of additional social and 
occupational impairment.  Consistent with the foregoing 
analysis, the Board finds that even if all disability 
which might arguably be attributable to the personality 
disorder and alcohol dependence were instead found to be 
attributable to schizophrenia or deemed part of the 
service connected disability, the proper rating would 
still be 50 percent.  Mittleider v. Brown, 11 Vet. App. 
181 (1998).  In other words, the Board has not discounted 
any disability evaluation in this decision on the basis 
that certain psychiatric disability is due to nonservice-
connected personality disorder and alcohol dependency 
rather than service-connected schizophrenia.

Inasmuch as the criteria for the next higher 70 percent 
evaluation has not been met, it logically follows that the 
criteria for a 100 percent evaluation likewise are not 
met.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation, in excess of 50 
percent, for schizophrenia, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


